Kruse, J.:
No claim is made on behalf of the holder of the liquor tax certificate sought to be revoked, that the evidence is insufficient to show a violation of the provisions of the Liquor Tax Law, but it is urged on his behalf that the petition is fatally defective in omitting to state that the petitioner is a taxpayer residing in the county. No such requirement is contained in section 28 of the Liquor Tax Law, under which this *223proceeding is brought. Subdivision 2 of that section provides that any citizen of the State may institute such a proceeding as this.
The other questions have been decided adversely to the claim of the holder of the certificate by the Appellate Division of this department.
An order may be entered revoking and cancelling the liquor tax certificate, with costs to the petitioner.